Citation Nr: 0013228	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-05 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an original rating in excess of 10 percent for 
residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
October 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  In July 1997, the Board 
remanded the veteran's claim to the RO for further 
evidentiary development.  In October 1997, his claims file 
was transferred to the VA RO in Seattle, Washington.

In the Board's July 1997 remand, the matter of the veteran's 
apparent claim for service connection for a psychiatric 
disorder, secondary to his service-connected right ankle 
disability, was referred to the RO for clarification and any 
appropriate action.  However, the Board notes that the RO has 
not yet addressed the claim, as noted by the veteran's 
service representative in April 2000.  Accordingly, the claim 
for service connection for a psychiatric disorder, secondary 
to service-connected residuals of a right ankle fracture, is 
again referred to the RO for appropriate action.

Finally, in the April 2000 statement, the veteran's service 
representative stated that the veteran was industrially 
impaired due to his disability.  It is unclear if, by this 
statement, the veteran seeks to raise a claim for a total 
rating based upon unemployability due to service-connected 
disability (TDIU).  The Board points out in this regard, that 
an unappealed January 1996 rating decision denied the 
veteran's claim for a TDIU.  Accordingly, the RO may wish to 
contact the veteran and his representative to clarify his 
wishes as to the matter.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's right ankle disability is manifested by 
subjective complaints of pain with no more than moderate 
limitation of motion and no functional limitation due to 
pain.

3. The right ankle operative scar is healed and nontender on 
objective demonstration.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a right ankle fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required.  To 
that end, the Board remanded his claim in July 1997 to afford 
him the opportunity to undergo VA examination and submit 
additional medical evidence in support of his claim.  The 
examination reports and evidence submitted by the veteran are 
associated with the claims folder and the claim is ready for 
appellate consideration.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the right 
ankle injury, and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes. In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Factual Background

Service medical records, dated in May 1993, document that the 
veteran sustained a right ankle injury while playing softball 
and underwent an open reduction and internal fixation of a 
distal fibula fracture.  His right ankle was placed in a 
short cast that was non weight bearing for six weeks and then 
placed in a walking cast for about four weeks.  Thereafter, 
the veteran was instructed on home physical therapy.  When 
examined for separation in September 1993, marks and scars 
were noted on his right shin and ankle, the veteran was 
described as status post right ankle fracture and found fit 
to return to full duty, shortly prior to discharge from 
service in October 1993. 

Post service, the veteran, who was 21 years old, underwent VA 
orthopedic examination in November 1993.  According to the 
examination report, the open reduction to repair his distal 
fibula fracture required placement of two screws.  The 
veteran worked as a nursing assistant, was on his feet most 
of the day and had right foot and ankle edema with mild 
aching at the end of the day.  He still wore an air splint 
and had no other medical complaints.  On examination, the 
veteran was observed to be well developed and did not appear 
chronically ill.  Neurological examination findings were 
normal.  Examination of the right ankle revealed a healed, 
nontender scar about three inches in length on the lateral 
aspect of the right ankle.  There was some loss of motion.  
There was an approximately 10 degree loss of full flexion and 
a 20 degree loss of full extension of the ankle, with about a 
10 degree loss of inversion and eversion.  There was mild 
bony enlargement of the ankle itself.  There was no 
tenderness to palpation.  There was no swelling or 
inflammation.  The diagnosis was history of fracture of the 
right ankle with limitation of motion 

According to a December 1993 service report of medical 
history, the veteran said he was in good health and took 
Ibuprofen for minor ankle pain (twisted).  He indicated that 
he broke his ankle in May 1993.  

Also of evidence is an August 1995 statement from Sharon 
Perkins, an office manager, to the effect that the veteran 
had been unable to work for approximately seven days due to a 
prior ankle injury, although he was qualified for a job that 
was a permanent position.

In his August 1995 notice of disagreement, the veteran 
complained of right ankle swelling and weakness and said he 
had to wear an air cast daily.  He reported an inability to 
work due to right ankle disability.

An August 1995 VA outpatient record indicates that the 
veteran complained of right ankle pain and said he was status 
post right ankle surgery in 1993 with two screws in place.  
He described increased episodes of swelling and discomfort 
with increased activity.  On examination, the veteran had 
right ankle pain and it was hard for him to bear weight.  The 
diagnostic impression was ankle pain.  Tylenol/ Ibuprofen was 
recommended and his discharge condition was good.

In his December 1995 substantive appeal, the veteran said his 
right ankle condition had worsened.  He believed his right 
ankle disability caused the loss of his full time job.

The veteran underwent VA orthopedic examination in November 
1995 and described pain with cold weather and instability of 
his ankle and said carrying heavy loads was painful, 
primarily over the medial aspect of the ankle, not over the 
lateral aspect where the fibular fracture was.  On 
examination, right ankle flexion was to 90 degrees and 
dorsiflexion was to 30 degrees.  Further, inversion was to 20 
degrees rather than 45 degrees and eversion was to 20 degrees 
rather than 25 degrees and the VA examiner stated that the 
veteran had some limitation of motion of the ankle.  The 
diagnosis was status post fracture of the distal fibula of 
the right ankle with limitation of motion of the ankle and 
pain with strenuous activity and weather changes.  Previous 
x-rays, taken two years ago, showed evidence of 
calcifications over the medial aspect of the ankle that could 
be an interarticular foreign body.  However, the veteran was 
status post ORIF (open reduction internal fixation) with two 
screws in the distal right fibular diaphysis.  There was 
normal alignment on the mortise view.  Several small loose 
ossific bodies were seen in the medial tibiotalar joint but 
no degenerative change was seen.

In a March 1996 statement, the veteran described worsened 
right ankle pain that limited his activities and caused 
severe mental disability.  He experienced ankle swelling 
after exercise that required ice and medication.  

An April 1997 VA emergency room record reflects the veteran's 
complaint of intermittent pain in his right ankle with the 
change of seasons.  The record notes that the veteran was 
offered the choice of having the screws removed or taking 
Ibuprofen.  Recently, he experienced recurrent ankle pain but 
was able to walk and do most of his activity.  On 
examination, a scar was observed but there was no obvious 
swelling or limitation of motion.  There was mild tenderness 
over the operative site.  The assessment was right ankle 
fracture, status post ORIF with associated arthritis.  The 
veteran had good function of the ankle at present, just some 
intermittent pain at night.  He was treated with Ibuprofen 
and refused an appointment with the Orthopedic Clinic.

Pursuant to the Board's July 1997 remand, the veteran 
underwent a VA orthopedic examination in March 1999.  He 
reported his history of right ankle fracture treated with 
open reduction and internal fixation, described above.  After 
discharge, a physician prescribed Motrin, 800 milligrams that 
he took when the weather changed.  The veteran subjectively 
complained of aching pain over the right medial malleolus 
aggravated by weather changes.  There were no periods of 
flare-up of joint disease and he did not wear any crutches, 
braces or corrective shoes.  There were no episodes of 
dislocation or recurrent subluxation and no symptoms of 
arthritis.  

On examination, the veteran was observed to be able to walk 
with a normal gait.  He was able to perform heel and toe 
walking and tandem gait satisfactorily.  He was able to squat 
down and return to a squatting position without any apparent 
difficulty.  He was able to hop three times on either foot 
without significant complaint.  There was no significant 
atrophy of the lower extremities including thighs and calves.  
There was no evidence of fasciculations or atrophy.  
Neurologic examination was normal.  Knee and ankle jerks were 
2+, pinprick examination of both lower extremities was normal 
and light touch was normal.  Temperature, position and 
vibration sensation were intact, bilaterally.  Range of 
motion of the ankles was dorsiflexion (right) to 8 degrees 
and left to 20 degrees, plantarflexion (right) to 44 degrees 
and left to 50 degrees, inversion to 45 degrees, bilaterally, 
and eversion (on the right) to 20 degrees and left to 30 
degrees.  The veteran exhibited a mild tenderness on direct 
palpation over the medial malleolus on the right.  
Circumferential measurements at the malleoli were 10 inches 
right equals left and 9 1/2 inches over the foot.  No other 
significant findings were noted.  There was no pain on joint 
motion and no evidence of any significant weakness in the 
musculature of the lower extremity, all of which were graded 
at 5 out of 5.  There was no abnormal callosity, breakdown or 
unusual shoe wear noted.  The diagnosis was status post open 
reduction and internal fixation of the right medial malleolus 
and no additional treatment was recommended.

In September 1999, the veteran was afforded VA examination by 
a board-certified orthopedic surgeon.  The examiner noted the 
veteran's history of a right ankle fracture and subsequent 
ORIF and said, evidently, the postoperative course was 
benign.  The veteran wore a short cast, nonweightbearing, for 
about six weeks and then a walking cast until about ten 
weeks, postoperatively.  When the cast was removed, the 
veteran was instructed on home-directed physical therapy and 
returned to full duty prior to discharge.  Post service, the 
veteran worked as a nursing assistant but had to stop because 
of recurrent right ankle swelling.  He attended college from 
1995 to 1997 and graduated with a bachelor's degree.  The 
veteran currently worked for a VA medical center as a health 
benefits advisor, was able to do his job quite satisfactorily 
and had no additional evaluations or treatment of his right 
ankle since 1995.  The veteran said his ankle condition 
essentially remained the same for the last several years, 
although recently he developed some pain over the medial 
aspect of his right ankle and that was a new complaint, as 
his previous problem had been lateral.  The veteran said his 
major limitation was that he could not run.  His major issue 
was the level of disability of his right lower extremity.  

On examination, the veteran appeared in no acute distress; 
while at rest, the veteran was asymptomatic regarding his 
lower right extremity.  He had significant aggravation of 
pain, medially and laterally, in the right ankle with any 
weather change.  Exercising or playing any sport aggravated 
his right ankle discomfort.  He was able to participate in 
these activities, but not as well as prior to his injury.  
The veteran denied any numbness, tingling or weakness in is 
lower extremities.  With extreme cold, he felt as if he had a 
little less motion in the right ankle than in the left.  He 
denied any aching pain at night.  When the veteran finished 
playing sports or running, his right ankle swelled.  There 
were screws in place in the distal fibula.  The veteran felt 
a little tenderness over the screw but that was not a major 
problem to him and he did not anticipate having the screws 
removed.  He was under no treatment at the current time.  His 
posture was good, weightbearing was equal with no evidence of 
spinal curvature and shoulders and pelvis were parallel and 
level to the floor.  He had no pain with axial loading.  The 
veteran had slight genu varum congenitally, bilaterally, that 
was within normal limits.  His stance phase was normal and he 
bore weight equally.  

Further, examination of the veteran's right ankle revealed a 
longitudinal surgical scar over the anterior aspect of the 
right distal fibula, from the tip proximally measuring 9 
centimeters (cm.) in length.  There was slight tenderness 
with palpation of the anterior aspect of the distal fibula 
and probable screw heads in this area.  The veteran had no 
tenderness over the anterior aspect of the tibiotalar joint.  
He had rather exquisite reproducible tenderness over the 
distal anteromedial aspect of the right ankle, just distal to 
the tip of the medial malleolus.  The veteran also had some 
tenderness with palpation of the right deltoid ligament.  
Collateral ligament examination revealed no evidence of 
instability.  The veteran had a negative drawer sign and no 
pain with stress of the medial or lateral collateral ligament 
of the right ankle.  Range of motion of the right ankle was 
20 degrees of extension through 50 degrees of flexion, 
compared with the left ankle that was 20 degrees of extension 
through 60 degrees of flexion.  He had normal inversion and 
eversion, bilaterally, normal smooth subtalar motion and 
there was smooth passive motion of the tibiotalar joints, 
bilaterally.  Circumference of the mid-humerus, ten cm. 
proximal to the superior pole of the patella, was 45 cm. on 
the right and 45.5 cm. on the left.  Circumference of the 
midcalf, 10 cm. distal to the tibial tubercle was 36 cm., 
bilaterally.  Sensory examination of the lower extremities 
was completely normal to pinprick and light touch.  Reflexes 
at the patella and Achilles were 2+ and symmetrical.  Plantar 
responses were down going, bilaterally.  Lower extremity 
muscle testing revealed no evidence of focal weakness and no 
aggravation of pain to stress of the foot and ankle 
musculature against strong resistance.  The veteran's gait 
was normal, but toe walking caused a slight antalgic 
component on the right.  Heel walking was normal without any 
evidence of antalgia.  Tandem gait was normal, bilaterally.  
The veteran was able to jump readily on either foot without 
any obvious evidence of worsening discomfort.  Diagnoses were 
postoperative fracture, right distal fibula and postoperative 
open reduction and internal fixation, right distal fibula.  
In an undated Addendum, the VA examiner said x-rays revealed 
evidence of two screws in the distal fibula.  The ankle 
mortise was anatomically restored with no evidence of 
degenerative changes.  There were some intertendinous loose 
bodies that related to the deltoid ligament medially, that 
was the area of his major discomfort when examined.  No other 
degenerative changes were noted.  The orthopedic surgeon said 
that the veteran had no measurable right ankle impairment, 
according to the AMA (American Medical Association) Guides to 
the Evaluation of Permanent Partial Impairment, 4th ed., 
Table 42.  At most, the doctor indicated that the veteran 
would have a mild impairment of the right ankle related to 
the probable intraligamentous loose bodies involving the 
deltoid ligament.

In a November 1999 Addendum, the orthopedic surgeon who 
examined the veteran in September 1999, opined that it was 
improbable that the veteran's pain severely restricted ankle 
function, based on examination findings and review of medical 
records.  The doctor found no evidence of weakened movement 
related to any residuals of the service-connected injury.  
According to the examiner, the veteran had only minimal 
abnormalities and an essentially normal examination of his 
ankle.  The orthopedist said the veteran had some 
intertendineus calcifications, but no other findings.  The 
physician found no worsening of the veteran's condition 
relative to the right ankle than he had in September 1993.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's right ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under Diagnostic Code 5271, moderate limitation of motion 
warrants a 10 percent evaluation and marked limitation of 
motion warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

In this case, the recent medical evidence, including VA 
examination, has shown only slight limitation of right ankle 
motion, with a 10 degree loss of full flexion and a 20 degree 
loss of full extension in November 1993, with dorsiflexion to 
8 degrees and plantar flexion to 44 degrees in March 1999 
and, in September 1999, the VA orthopedic examiner reported 
20 degrees of extension through 50 degrees of flexion with 
normal inversion and eversion.  Under the rating schedule, 
normal dorsiflexion of the ankle is to 20 degrees and normal 
plantar flexion of the ankle is to 45 degrees.  38 C.F.R. § 
4.71, Plate II (1999).  Thus, in March 1999, the veteran 
lacked about 50 percent of normal dorsiflexion with normal 
plantar flexion and is currently shown to have normal 
dorsiflexion and plantar flexion.  This equates to no more 
than moderate limitation of motion under Diagnostic Code 
5271.

Clearly, there is no ankylosis of the right ankle in plantar 
flexion at less than 30 degrees, as would be required for a 
20 percent evaluation under Diagnostic Code 5270.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (1999).  While in November 
1995, the veteran complained of instability, when examined by 
VA in September 1999, there was no sign of right ankle 
instability and, in March and September 1999, he was able 
squat and arise without difficulty or discomfort, tandem gait 
normally and hop on one leg.  His gait and posture were 
normal and, in September 1999, the VA orthopedist noted that 
toe walking caused a slight antalgic component on the right.  
In September 1999, the VA orthopedic examiner described the 
veteran as only mildly impaired and, in November 1999, the 
orthopedist stated that it was improbable that pain severely 
restricted the veteran's ankle function and described the 
veteran as having minimal abnormality.  The doctor found no 
worsening in the right ankle disability since September 1993.

The Board is of the opinion that the 10 percent evaluation 
assigned under Diagnostic Code 5271 essentially reflects the 
actual degree of functional impairment demonstrated in this 
case.  The Board reached this conclusion with consideration 
of the findings of VA orthopedic examinations, most recently 
in March and September 1999, and with consideration of the 
factors in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even 
when the factors of pain on flare-up and excess fatigability 
are factored into the evaluation, the 10 percent rating 
currently assigned remains.  This is because the recent VA 
examiner reported that, while the veteran described 
occasional right ankle discomfort with weather changes and 
sports, the ankle was stable and there was no indication of 
impairment of functional ability of the ankle.  The veteran 
was noted to have a normal gait and did not wear a brace or 
use a cane on the day of examination.  He was able to rise up 
onto his toes and heels and squat and arise without 
difficulty.  There was no sign of instability or crepitance.  
While an April 1997 VA outpatient record described associated 
right ankle arthritis, the veteran denied arthritic symptoms 
when examined in March 1999 and degenerative changes were not 
found upon the most recent VA examinations. 

The Board is, therefore, of the opinion that the recent 
examination findings, to include the history of the right 
ankle disability, do not reveal significant functional 
impairment such as to warrant the next higher evaluation or 
to suggest that the current symptomatology more nearly 
approximates the criteria required for the next higher 
evaluation.  38 C.F.R. §§ 4.7, 4.40, 4.45; see Fenderson.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for the service-connected residuals of the right 
ankle injury.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.20, 4.71a, Diagnostic Code 5271.

The medical evidence has not shown that the surgical scar of 
the right ankle is poorly nourished with repeated ulceration, 
or painful and tender on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (1999).  The scar 
observed on VA examination in November 1993 was found to be 
healed and nontender.  Accordingly, a separate compensable 
rating under the holding in Esteban v. Brown, 6 Vet. App. 259 
(1994), is not warranted.

Moreover, the Board finds that the evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(1999).  There has been no 
showing that service-connected disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  While in December 1995, the veteran 
asserted that his right ankle disability caused the loss of 
his full time employment, an August 1995 statement from 
Sharon Perkins, is only to the effect that the veteran had 
been unable to work for approximately one week due to a right 
ankle injury.  Moreover, in September 1999, the veteran told 
the VA examiner that he returned to college in 1995, 
graduated in 1997 and was employed as a health benefits 
advisor for VA and was able to do his job quite 
satisfactorily.  In the absence of such factors, the Board is 
not required to discuss the possible application of 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

ORDER

An increased rating is denied for residuals of a right ankle 
fracture. 




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

